Case 1:18-cv-O7639-.]GK Document 29 Filed 02/27/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
GLOBAL LYME ALLIANCE, INC., ‘
Index No.: 18-cV-07639-JGK
Plaintiff,
-against- NOTICE OF VOLUNTARY
DISMISSAL PURSUANT TO
CAMY CALVE d/b/a CAMY CALVE EVENTS, : F.R.C.P. 4lga)g1)gA)gi[
Defendant.
X

 

Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Global
Lyrne Alliance, lnc., by its undersigned attorneys, hereby gives notice that the above-captioned
action is voluntarily dismissed Without prejudice

Dated: NeW York, New York
February 26, 2019

WITHE S BERGMAN LLP

 

 

a ` s Nca on
Jo eph Gallo
0 Park Avenue
NeW York, NY 10022
(212) 848-9800
j§mes.nealon@withersworldwide.com
gerald.gallo@withersworldwide.com

Attorneysfor Plaintijj"
Global Lyme Alliance, lnc.

